Title: To James Madison from William Lee, 6 October 1802 (Abstract)
From: Lee, William
To: Madison, James


6 October 1802, Bordeaux. Since his dispatch of 26 Sept., has received an arrêté of the consuls, which is enclosed. “I took the liberty to mention to you in my letter of July 22d. that notwithstanding the circular which the Secretary of the Treasury addressed in July 1801 to the Collectors and Naval Officers respecting bills of health many vessels left the United States without them and in consequence of this neglect were subject to a ruinous quarantine. It now appears as if some further Steps were necessary on the part of government to prevent our shipping from experiencing this inconvenience.” Transmits a file of the Moniteur and Journal de Commerce.
 

   
   RC (DNA: RG 59, CD, Bordeaux, vol. 1). 1 p. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

